Van Hoesen, J.,
directed that the record be returned to the surrogate, which was accordingly done.
Ransom, Surr., thereupon admitted the will to probate.*

 In Matter of Campbell, 48 Hun, 417, it was held that after a trial of the issues at the circuit court, pursuant to a general term reversal of a surrogate’s decree refusing probate of a will, the general term directing the issues to be tried at circuit, the circuit court cannot grant costs, but the verdict should be certified to the surrogate, who should grant or refuse probate accordingly, and it is for him to pass on the question of costs, unless the appellate court acted upon the question of costs when it decided the appeal.